DETAILED ACTION
1.  	A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/25/2019 has been considered by the examiner.

Priority
4.    This application repeats a substantial portion of prior Application No 15983980, filed 5/18/2018, and adds and claims additional disclosure not presented in the prior application. Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Drawings
5.	The drawings submitted on 7/25/2019 are acknowledged and accepted by the examiner.

Response to Arguments
6. 	Applicant’s arguments with respect to claims 1, 4-5, 7-13, 15-21 and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon [US 2018/0123450 A1Wu [2014/0320031] in view of Hoogzaad [US 2010/0315016].

Regarding claim 1, Moon discloses a power converter circuit [10”, FIG. 8], comprising: at least one converter stage [200”, FIG. 8] comprising an input [at 11”, FIG. 8] configured to receive an input power [power from 11”, FIG. 8], an output [at 12”, FIG. 8] configured to supply an output power [power at 12”, FIG. 8] , a first electronic [120”, FIG. 8] and a first inductor [L, FIG. 8] coupled to the first electronic switch [120”, FIG. 8];
and a control circuit [300”, FIG. 8, FIG. 9] configured to drive the first electronic switch [120”, FIG. 8] based on a current measurement signal [V_FB, FIG. 8], [the feedback voltage V_FB, which is a signal indicating that a current flowing through the inductor L, (paragraph 0066)] representing a current [current through L, FIG. 8] through the inductor [L, FIG. 8], a first threshold signal [V_REF1, FIG. 9], and a second threshold signal [V_REF2, FIG. 9];
 and an operating parameter controller [335b”, FIG. 10b] configured to receive at least a first operating parameter signal [CMP3, FIG. 9, FIG. 10b] representing a first operating parameter [V_OUT, FIG. 8, FIG. 9, FIG. 11] of the at least one converter stage [200”, FIG. 8] and a first setpoint signal [V_OUT at t41, FIG. 11] associated with the first operating parameter [V_OUT, FIG. 8, FIG. 9, FIG. 11], and to generate a first operating point signal [RS_R, FIG. 10b] based on the first operating parameter signal [CMP3, FIG. 9, FIG. 10b] and the first setpoint signal [V_OUT at t41, FIG. 11], wherein the operating point controller [339b”, FIG. 10b] is configured to detect the operating 
Moon does not disclose a control circuit comprising: a hysteresis controller to drive the first electronic switch and an operating point controller comprising a look-up table, and configured to detect an operating point of the at least one converter stage and to generate the first threshold signal and the second threshold signal based on the detected operating point and the look-up table.
However, Hoogzaad teaches a control circuit [LDET, LPCON, HCOMP, ILSEN, FIG. 4c] comprising: a hysteresis controller [HCOMP, FIG. 4c], [The hysteretic comparator HCOMP is operable to receive the first and second trip control voltages VC1, VC2 , (paragraph 0275)] to drive the first electronic switch [switch in SmCONV, FIG. 4C],  [SW1, FIG. 6a] and an operating point controller [LPCON, FIG. 4c] comprising a look-up table [FDET, FIG. 4c], [FDET for a look-up in a look-up table in order to retrieve a suitable first VC1 and second trip control voltage VC2, (paragraph 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include a control circuit comprising: a hysteresis controller to drive the first electronic switch and an operating point controller comprising a look-up table, and configured to detect an operating point of the at least one converter stage and to generate the first threshold signal and the second threshold signal based on the detected operating point and the look-up table of Hoogzaad for the purpose of obtaining the converter current period within the pre-determined reference window, (paragraph 0368).

Regarding claim 4, Moon further discloses the operating point controller [339b”, FIG. 10b] is configured to detect the operating point [RS_S, FIG. 10b] based on at least one further operating parameter signal [CMP3, FIG. 9, FIG. 10b].

Regarding claim 7, Moon further discloses the at least one converter stage [200”, FIG. 8] has a topology [120, FIG. 8] consisting of a buck topology [120, FIG. 8, (paragraph 0027)].

Regarding claim 8, Moon further discloses the power converter circuit [10”, FIG. 8] further comprising: a power converter [100”, FIG. 8] having an output [output of 100”, FIG. 8] coupled to the input [input of 200”, FIG. 8] of the converter stage [200”, FIG. 8].

Regarding claim 9, Moon further discloses the power converter circuit [10”, FIG. 8] further comprising: a power converter [200”, FIG. 8] having an input coupled to the output of the converter stage [100”, FIG. 8].

Regarding claim 10, Moon does not disclose the hysteresis controller is configured to switch off the first electronic switch when the current measurement signal reaches a first threshold represented by the first threshold signal, and switch on the first electronic switch when the current measurement signal reaches a second threshold represented by the second threshold signal. 
However, Hoogzaad teaches the hysteresis controller [HCOMP, FIG. 4c], [The hysteretic comparator HCOMP is operable to receive the first and second trip control voltages VC1, VC2 , (paragraph 0275)] is configured to switch off [VSW at off and period PL, FIG. 6b] the first electronic switch [switch in SmCONV, FIG. 4C],  [SW1, FIG. 6a] when the current measurement signal [VS, FIG. 4c, FIG. 6b] reaches a first threshold [VH, FIG. 6b] represented by the first threshold signal [VC1, FIG. 4c], and switch on [VSW at on period and period PH, FIG. 6b] the first electronic switch [switch in SmCONV, FIG. 4C], [SW1, FIG. 6a] when the current measurement signal [VS, FIG. 4c, 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include the hysteresis controller is configured to switch off the first electronic switch when the current measurement signal reaches a first threshold represented by the first threshold signal, and switch on the first electronic switch when the current measurement signal reaches a second threshold represented by the second threshold signal of Hoogzaad for the purpose of obtaining the converter current period within the pre-determined reference window, (paragraph 0368).

Regarding claim 11, Moon does not disclose the at least one converter stage comprises a second electronic switch, and wherein the hysteresis controller is configured to drive the second electronic switch based on the current measurement signal, the first threshold signal, and the second threshold signal.
However, Hoogzaad teaches the at least one converter stage [SMCONC, FIG. 4c, FIG. 6a] comprises a second electronic switch [SW2, FIG. 6c], and wherein the hysteresis controller [HCOMP, FIG. 4c], [The hysteretic comparator HCOMP is operable to receive the first and second trip control voltages VC1, VC2 , (paragraph 0275)] is configured to drive the second electronic switch [SW2, FIG. 6c] based on the current measurement signal [VS, FIG. 6c], the first threshold signal [VC1, FIG. 4c], and the second threshold signal [VC2, FIG. 4c].


Regarding claim 13, Moon further discloses a method [circuit of figures 8, 9, 10c, and 11], comprising:
detecting [by 339b”, FIG. 10b] an operating point [RS_S, FIG. 10b] of at least one converter stage [200”, FIG. 8] based on a first operating parameter signal [CMP3, FIG. 9, FIG. 10b] which represents a first operating parameter [V_OUT, FIG. 8, FIG. 9, FIG. 11 of the at least one converter stage [200”, FIG. 8], the at least one converter stage [200”, FIG. 8] including a first electronic switch [120”, FIG. 8] and an inductor [L, FIG. 8] coupled to the first electronic switch [120”, FIG. 8] in a power converter circuit [10”, FIG. 8]; 
generating [by 335b”, FIG. 10b] a first operating point signal [RS_R, FIG. 10b] based on the first operating parameter signal [CMP3, FIG. 9, FIG. 10b] and a first setpoint signal [V_OUT at t41, FIG. 11] associated with the first operating parameter [V_OUT, FIG. 8, FIG. 9, FIG. 11], wherein the first operating parameter [V_OUT, FIG. 8, FIG. 9, FIG. 11] is an output voltage [V_OUT, FIG. 8, FIG. 9, FIG. 11] of the at least one converter stage [200”, FIG. 8], wherein the first operating parameter signal [CMP3, FIG. 
and regulating [by 10”, FIG. 8] the output voltage [V_OUT, FIG. 8, FIG. 9, FIG. 11] by regulating an input power [power from 11”, FIG. 8] of the at least one converter stage [200”, FIG. 8] including driving [by 300”, FIG. 8, FIG. 9] the first electronic switch [120”, FIG. 8] based on the first threshold [V_REF3, FIG. 9] and the second threshold [V_REF4, FIG. 9] and a current measurement signal [V_FB, FIG. 8], [the feedback voltage V_FB, which is a signal indicating that a current flowing through the inductor L, (paragraph 0066)] representing a current [current through L, FIG. 8] through the inductor [L, FIG. 8].
Moon does not disclose selecting a first threshold and a second threshold based on the detected operating point and a look-up table.
However, Hoogzaad teaches selecting [by HCOMP, FIG. 4c, (paragraph 0275)] a first threshold [VH, FIG. 6b] and a second threshold [VL, FIG. 6b] based on the detected operating point [at output of LDET, FIG. 4c] and a look-up table [FDET, FIG. 4c], [FDET for a look-up in a look-up table in order to retrieve a suitable first VC1 and second trip control voltage VC2, (paragraph 0274)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include selecting a first threshold and a second threshold based on the detected operating point and a look-up table of Hoogzaad for 
Regarding claim 15, Moon does not disclose driving the first electronic switch comprises: switching off the first electronic switch when the current measurement signal reaches the first threshold; and switching on the first electronic switch when the current measurement signal reaches the second threshold.
However, Hoogzaad teaches driving [by HCOMP, FIG. 4c, (paragraph 0275)] the first electronic switch [switch in SmCONV, FIG. 4C],  [SW1, FIG. 6a] comprises: switching off [VSW at off and period PL, FIG. 6b] the first electronic switch [switch in SmCONV, FIG. 4C], [SW1, FIG. 6a] when the current measurement signal [VS, FIG. 4c, FIG. 6b] reaches the first threshold [VH, FIG. 6b]; and switching on [VSW at on period and period PH, FIG. 6b] the first electronic switch [switch in SmCONV, FIG. 4C],  [SW1, FIG. 6a] when the current measurement signal [VS, FIG. 4c, FIG. 6b] reaches the second threshold [VL, FIG. 6b].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include driving the first electronic switch comprises: switching off the first electronic switch when the current measurement signal reaches the first threshold; and switching on the first electronic switch when the current measurement signal reaches the second threshold of Hoogzaad for the purpose of obtaining the converter current period within the pre-determined reference window, (paragraph 0368).


However, Hoogzaad teaches driving [by HCOMP, FIG. 4c, (paragraph 0275)] the first electronic switch [switch in SmCONV, FIG. 4C], [SW1, FIG. 6a] further comprises selecting [by HCOMP, FIG. 4c, (paragraph 0275)] at least one of a first delay time [delay time of VC1, FIG. 4c] and a second delay time [delay time of VC2, FIG. 4c] based on the detected operating point [at output of LDET, FIG. 4c].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include driving the first electronic switch further comprises selecting at least one of a first delay time and a second delay time  based on the detected operating point of Hoogzaad for the purpose of obtaining the converter current period within the pre-determined reference window, (paragraph 0368).

9.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon [US 2010/0315016 A1] and in view of Romeo [US 2015/0381037 A1].

Regarding claim 5, Moondoes not disclose the at least one further operating parameter signal represents an input voltage of the converter stage.


Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power converter circuit of Moon to include the at least one further operating parameter signal represents one of an input voltage and an output voltage of the converter stage of Romeo for the purpose of providing good load transient performance, and generating the output voltage to or equal to the desired output voltage (paragraph 0003).

Allowable Subject Matter
10.	 Claims 12, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the power converter, wherein driving the second electronic switch by the hysteresis controller comprises: waiting a variable delay time between switching off the first electronic switch and switching on the second electronic switch, wherein the variable delay time is dependent on a delay time adjustment signal, and wherein the delay time adjustment 

For claim 21, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the look-up table holds individual first and second threshold values associated with individual operating points, wherein the operating point detected by the operating point controller is between a first operating point and a second operating point for each of which the look-up table holds a respective pair of first and second threshold values, and wherein the operating point controller comprises a calculation unit configured to calculate the first threshold signal and the second threshold signal based on the first and second threshold values associated with the first and second operating points”.

For claim 23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the look-up table holds individual first and second threshold values associated with individual operating points, wherein the detected operating point is between a first operating point and a second operating point for each of which the look-up table holds a respective pair of first and second threshold values, and wherein selecting the first threshold and the second threshold based on the detected operating point and the look-up table comprises: calculating the first threshold and the second threshold based on the first and second threshold values associated with the first and second operating points”.

11. 	Claims 17-20 are allowed.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 17, none of the prior art alone or in combination discloses “finding an optimum switching frequency of an electronic switch in a power converter stage of a power converter circuit at each of a plurality of different operating points; in each operating point, at the optimum switching frequency, detecting a maximum current through the inductor and a minimum current through the inductor, and storing the maximum current through the inductor and the minimum current through the inductor in a look-up table”.
Dependent claims 18-20 are allowed by virtue of their dependency.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion

the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/Trinh Dang/
Examiner, Art Unit 2838


/Nguyen Tran/Primary Examiner, Art Unit 2838